[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The plaintiff's motion for summary judgment is granted as to the defendant Bernard E. Jacques for the reason that the defenses offered by the pleadings either would be precluded by the parol evidence rule or are not legally valid.
Evidence that the contract between the parties included oral arrangements for partial payments would be precluded. Jarvis v. Cunliffe, 140 Conn. 297 (1953).
The "special defenses" simply are not legally sufficient, nor is the mortgage found to be unconscionable.
LEUBA, J.